Citation Nr: 9910045	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-15 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right ear hearing loss as the result 
of a cholecystectomy performed by the Department of Veterans 
Affairs in June 1993. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945. 

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a rating decision in September 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  



FINDING OF FACT

There is no competent medical evidence that the veteran 
suffered additional disability or aggravation of pre-existing 
right ear hearing loss as the result of a cholecystectomy 
performed by VA in June 1993.



CONCLUSION OF LAW

The requirements for payment of compensation for right ear 
hearing loss as a result of a cholecystectomy performed by VA 
in June 1993 under the provisions of 38 U.S.C. § 1151 have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.358, 3.800 (1998). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in November 1991, the 
United States Court of Veterans Appeals (since renamed the U. 
S. Court of Appeals for Veterans Claims) (Court) invalidated 
38 C.F.R. § 3.358(c)(3) (1991), part of the regulation 
applicable to cases involving claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Court's decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Gardner v. Brown, 5 F. 3rd 
1456 (Fed. Cir. 1993)) and then by the United States Supreme 
Court (Brown v. Gardner, 115 S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.  

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected.  
38 C.F.R. § 3.800.

In this case, the veteran is claiming entitlement to benefits 
under the theory that he suffered right ear hearing loss as 
the result of a cholecystectomy performed by VA in June 1993.  
He contends that placement of a central venous catheter to 
his right internal jugular vein and/or a tube placed in his 
throat during the surgery resulted in right ear hearing loss. 

The evidence of record reflects that an audiological 
consultation in April 1988 resulted in the clinical finding 
that the veteran had a speech discrimination ability in the 
right ear of only 88 percent, results which were reported to 
be unchanged since 1979.  The veteran indicated that he has 
had left ear hearing loss for many years. 

From June 1 to June 6, 1993, the veteran was hospitalized and 
underwent a cholecystectomy (surgery to remove a gall 
bladder) and hernia repair by VA.  On the date of admission, 
the veteran was noted to be suffering from significantly 
decreased hearing, with the left ear worse than the right, as 
well as ringing in his ears.  The surgery included placement 
of a nasogastric tube and a central venous catheter to the 
right internal jugular vein.  Records from the 
hospitalization, including post-operative nursing notes, 
contain no evidence of pertinent complaints.

A VA audiological evaluation report dated in July 1993 
reflects a history of decreased hearing in the right ear 
after the June 4, 1993 operation.  

A dissatisfaction report dated in August 1993 indicates that 
the veteran's son came into the prosthetics department 
regarding a hearing aide, and that the veteran and his son 
related that the doctor said that his hearing loss was 
related to an operation he had for gallbladder/hernia repair 
at VA two months prior.  The veteran's son reported that 
hearing in the left ear had been bad prior to the June 1993 
surgery, but the right ear had been "ok." 

At a VA examination for a hearing aid in September 1993, the 
examiner noted that the veteran had profound hearing loss.  
The VA examiner noted the veteran's history that, immediately 
following a general anesthetic in June 1993, the veteran 
experienced a profound right ear hearing loss.  The examiner 
added that the right ear hearing loss had occurred while the 
veteran was an inpatient.  

Various lay statements attest that, after the June 1993 
surgery, the veteran experienced worsened hearing and 
complained of decreased right ear hearing loss, among other 
symptomatology.  

A VA audiological examination in March 1998 revealed that the 
veteran had right ear hearing loss disability, measured as an 
85 decibel loss at the 1000 hertz level, a 70 decibel loss at 
the 2000 hertz level, an 80 decibel loss at the 3000 hertz 
level, and an 85 decibel loss at the 4000 hertz level.  
Maryland CNC speech recognition score in the right ear was 10 
percent. 

A VA neurological examination performed in March 1998 noted 
that the veteran complained of hearing a roaring sound in his 
neck and insisted that the sound he heard on the right side 
of his head was due to damage caused to his right ear from 
placement of a central venous catheter to his right internal 
jugular vein during a cholecystectomy procedure that was 
performed in June 1993.  Following the examination the 
diagnoses were diffuse atherosclerotic disease of the brain 
and mild plaquing of the carotids without significant 
stenosis.  The examiner also noted "Roaring in the head" 
and commented that "I did not see any relationship to this 
with the placement of the central venous catheter during the 
cholecystectomy."

Based on this evidence the Board finds that the veteran has 
not demonstrated that his has an additional disability, and 
more specifically, hearing loss of his right ear or 
aggravation of a preexisting hearing loss which is due to his 
June 1993 cholecystectomy.  Simply put, there is no competent 
medical evidence which offers an opinion that any right ear 
hearing loss or increase in the veteran's preexisting right 
ear hearing loss was the result of the June 1993 surgery.  
While statements have been submitted from various individuals 
to support the veteran's claim, these statements are not 
competent medical evidence because none of the individuals 
have the requisite medical training to offer an opinion which 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

While the September 1993 VA examination for hearing aids may 
appear to suggest that the veteran's hearing loss was due to 
his June 1993 surgery, the statement merely notes that "his 
hearing loss occurred while he was an inpatient."  It does 
not indicate that the hearing loss was the result of VA 
treatment as opposed to being coincident with that 
hospitalization.  It is also significant that records from 
that hospitalization contain no complaints from the veteran 
concerning hearing loss.  Lastly, there is the opinion from 
the examiner who performed the March 1998 VA neurological 
examination that indicates that there was no relationship 
between the veteran's complaints and the June 1993 surgery.  
In the absence of medical evidence to support the veteran's 
contentions his claim for payment of compensation for right 
ear hearing loss as a result of a cholecystectomy performed 
by VA in June 1993 under the provisions of 38 U.S.C. § 1151 
must be denied.




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
right ear hearing loss as the result of a cholecystectomy 
performed by VA in June 1993 is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


